Case 1:21-mc-00001-CBK Document 1-5 Filed 05/19/21 Page 1 of 2 PageID #: 32




                          UNITED STATES DISTRICT COURT
                                  District of South Dakota
                            225 South Pierre Street,Room 413
                                Pierre,South Dakota 57501
                                                                          Phone 605-945-4610
ROBERTO A;LANGE
                                                                            Fax 605-945-4611
United States District Judge
                                                             robertoJange@sdd.u8courts.gov


                                         May 4,2021



John Kilgallon
Chiefof Staffto Director ofUnited States Marshal Service


Dear Mr.Kilgallon,

       I write on behalfofthejudges ofthe District ofSouth Dakota regarding an issue this Court
has with the COVID-19-vaccination status ofDeputy U.S. Marshals in this District. On April 15,
U S Marshal for the DistrictofSouth Dakota Daniel C.Mosteller copied me on a letter that,among
other things, stated "at this time, USMS - employees will not be providing their respective
vaccination status to the Court." A copy of the letter and the underlying Memorandum dated
March 25 from Judge Charles B.Kommann are attached for reference.
      I have a very good working relationship with U.S. Marshal Mosteller and his chiefdeputy;
we have worked together over the past year about how most safely to administer justice md
conduct court operations during the pandemic. I understand that the April 15 letter contains what
U.S. Marshal Mosteller understands as the national policy ofthe U.S. Marshals Service. I ™rther
understand that, at least in the District of South Dakota, the U.S. Marshal does not know which
Deputy U.S. Marshals are and are not vaccinated, but believes that 30% declined to be vaccinated
against COVID-19,despite having an early opportunity as law enforcement to get vaccinated.
       Guidance from the Administrative Office of U.S. Courts makes clear: Inquiring whether
an employee has been vaccinated for COVID-19 is not a prohibited disability-related injup^.
There is nothing in the Health Insurance Portability and Accountability A^ preventing us from
learning vaccination status of employees. Indeed, we need to know precisely who among our
employees remain unvaccinated to mitigate their risk of contracting the virus and to confrol the
risk they pose to others in the courthouse, including members of the public and other federal
employees.

        I expect that we all can agree on the following: 1) the COVID-19 vaccine is safe and
effective; 2)people who are vaccinated are far less likely to become infected with COVID-19 and
become less ill if infected than those who.are unvaccinated; 3)the vaccme is readily available to
all Deputy U.S. Marshals and court employees; 4)the safest courtroom is one where everyone is
Case 1:21-mc-00001-CBK Document 1-5 Filed 05/19/21 Page 2 of 2 PageID #: 33




fully vaccinated; 5)a report of a COVID-19 positive from someone who works in the courtroom
at a minirmim disrupts Scheduling and working throu^the backlog ofcriminal hearings and cases;
6)we in management have a dual responsibility ofsafety ofemployees as well as perfoming our
jobs to serve the interests ofjustice;7)knowing the vaccination status ofan employee is importaifr
to formulating and taking precautions, as well as knowing who is at greatest risk to contract and
spread the virus; 8)getting people vaccinated is critical in achieving so-called herd immumty and
ending this pandemic; and 9)the District Court and U.S,Marshals Service have a shared interest
in assuring the safety ofthe courtroom and courthouse.
        With these interests in mind,this Court likely will debar from chambers and courtrooms
all its employees who refuse to be vaccinated. The district judges in South Dakota also want to
avoid having unvaccinated Deputy U.S. Marshals in the courtrooms. I realize that policies
concerning COVID-19 change as we leam more, so I wanted to see if the policy of the U.S.
Marshals Service remains as U.S. Marshal Mosteller put it I would like to know whether it the
policy ofthe U.S. Marshals Service not to Icnow what Deputy U.S. Marshals are unvaccinated. I
also would like to know ifthe U.S. Marshals Service intends to have unvaccinated deputi^ work
inside courtrooms where judges require all to be vaccinated, I have to believe other districts are
raising similar concerns. I look forward to finding common ground to achieve what I believe to
be a shared goal.
                                                     Best Regards,



                                                     Roberto A.Lange
                                                     Chief Judge

        Daniel C. Mosteller, U.S. Marshal
        Stephen Houghtaling,Deputy U.S. Marshal
        Judge Karen E. Schreier
        Judge Jeffrey L. Viken
        Judge Lawrence L. Piersol
        Judge Charles B. Kommann
        Matthew Thelen, Clerk of Court
        Dennis Holmes, Acting U.S. Attorney
        Jason Tupman,Federal Public Defenda:
